17-08264-rdd         Doc 11       Filed 10/18/18 Entered 10/18/18 12:58:28            Main Document
                                               Pg 1 of 3


RICH MICHAELSON MAGALIFF, LLP                                                       Return Date and Time:
335 Madison Avenue, 9th Floor                                                 November 8, 2018 at 10:00 AM
New York, NY 10017
646.453.7851
                                                                                        Objection Deadline:
Robert N. Michaelson                                                           November 1, 2018 at 5:00 PM

Attorneys for Plaintiff The Official Committee of Unsecured
Creditors on behalf of the bankruptcy estate of THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
In re:                                                           :
                                                                 :   Chapter 11
THE GREAT ATLANTIC & PACIFIC TEA                                 :
COMPANY, INC., et al.                                            :   Case No. 15-23007 (RDD)
                                                                 :
                                    Debtors.                     :
---------------------------------------------------------------- x
The Official Committee of Unsecured Creditors on :
behalf of the bankruptcy estate of THE GREAT                     :
ATLANTIC & PACIFIC TEA COMPANY, INC., :
et al.                                                           :   Adv. Proc. No. 17-08264 (RDD)
                                    Plaintiff,                   :
                                                                 :
                  v.                                             :
                                                                 :
McKESSON CORPORATION,                                            :
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------- x
The Official Committee of Unsecured Creditors on :
behalf of the bankruptcy estate of THE GREAT                     :
ATLANTIC & PACIFIC TEA COMPANY, INC., :
et al.                                                           :   Adv. Proc. No. 17-08265 (RDD)
                                    Plaintiff,                   :
                                                                 :
                  v.                                             :
                                                                 :
McKESSON PHARMACY SYSTEMS LLC,                                   :
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------- x




{00021404v1 }
17-08264-rdd         Doc 11       Filed 10/18/18 Entered 10/18/18 12:58:28            Main Document
                                               Pg 2 of 3



---------------------------------------------------------------- x
The Official Committee of Unsecured Creditors on :
behalf of the bankruptcy estate of THE GREAT                     :
ATLANTIC & PACIFIC TEA COMPANY, INC., :
et al.                                                           :   Adv. Proc. No. 17-08266 (RDD)
                                    Plaintiff,                   :
                                                                 :
                  v.                                             :
                                                                 :
McKESSON SPECIALTY DISTRIBUTION LLC, :
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------- x

   MOTION TO COMPEL MEDIATION PURSUANT TO PARAGRAPH 1.1 OF THE
   UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
                 NEW YORK’S MEDIATION PROCEDURES

         The Official Committee of Unsecured Creditors on behalf of the bankruptcy estate of the

Great Atlantic & Pacific Tea Company, Inc. (“A&P”), by its undersigned counsel, hereby moves

for an order, pursuant to paragraph 1.1 of the Mediation Procedures (the “Mediation

Procedures”) of the United States Bankruptcy Court for the Southern District of New York,

directing mediation in the above-captioned adversary proceedings (the “Adversary

Proceedings”). In support of this motion, A&P makes the following representations.

         1.       The Adversary Proceedings were commenced on July 13, 2017, with filing of

separate summonses and complaints (the “Complaints”).

         2.       The defendants (the “Defendants”) in the Adversary Proceedings are all affiliates

and represented by common counsel.

         3.       The Complaints each seek, pursuant to 11 U.S.C. §§ 547 and 550, the recovery

and turnover of preferential transfers from A&P to the Defendants in the 90 day period

immediately preceding the filing of A&P’s chapter 11 petition for relief on July 19, 2015.

         4.       Answers to the Complaints were served and filed and parties have engaged in

document discovery.
{00021404v1 }                                        2
17-08264-rdd       Doc 11    Filed 10/18/18 Entered 10/18/18 12:58:28                 Main Document
                                          Pg 3 of 3



         5.     The Mediation Procedures provide that “[t]he Court may order assignment of a

matter to mediation upon its own motion, or upon a motion by any party in interest or the U.S.

Trustee.”

         6.     A&P has several times asked the Defendants, through their counsel, to engage in

mediation or direct settlement discussions in order resolve the Adversary Proceedings.

Unfortunately, those requests were all denied or, more often, ignored.

         7.     A&P believes that an effort to mediate a resolution of the Adversary Proceedings

is both advisable and appropriate because the legal and factual issues in each of them is

circumscribed and known and, therefore, the possibility that mediation will be successful is

significant. A successful mediation will benefit all parties by reducing the cost and uncertainty

of continued litigation and will preserve judicial resources.

         WHEREFORE, A&P requests entry of an order directing A&P and the Defendants to

engage in good faith mediation to resolve the Adversary Proceedings and that such mediation

commence no later than February 1, 2019, with cost of such mediation being shared equally

among A&P and the Defendants.


Dated: October 18, 2018                           RICH MICHAELSON MAGALIFF, LLP
                                                  Counsel for Plaintiff The Official Committee of Unsecured
                                                  Creditors on behalf of the bankruptcy estate of THE
                                                  GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

                                                  By: /s/ Robert N. Michaelson
                                                          Robert N. Michaelson
                                                  335 Madison Avenue, 9th Floor
                                                  New York, New York 10017
                                                  646.453.7851
                                                  rmichaelson@r3mlaw.com




{00021404v1 }                                 3
